                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                         )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                )      Case No. CR-19-145-C
                                                  )
                                                  )
HERMAN JACKSON MURRAY II,                         )
                                                  )
                     Defendant.                   )

                                          ORDER

       COMES ON FOR HEARING, a motion by defendant, Herman Jackson Murray II,

to extend time to file motions and continue the jury trial setting, filed by his attorney of

record, in the above-named cause. The court, being fully informed in the premises, makes

the following findings.

       The court finds the defendant has demonstrated a good and sufficient reason for the

granting of this motion. The court finds there is additional discovery to be disclosed to

the defense and time needed to properly review such materials upon receipt. The court

finds the government does not object to the motion. The court finds the government also

does not object to a similar continuance of the setting of the jury trial. The court finds the

time is excludable under 18 U.S.C. 3161(h)(7) and is in the interests of substantial justice

and outweighs the Defendant’s or the public’s right to a speedy trial commencement.

       IT IS THEREFORE ORDERED that the Defendant is granted until July 19, 2019,

to file any substantive motions, with the Government’s response according to the Local
Rules.     The trial setting is continued from July 2019 to the August trial docket

commencing on August 13, 2019.

         DATED this 14th day of June 2019.




                                             2
